Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Curcio on 1/18/2022.
The application has been amended as follows: 
Claim 39 will be amended as follows: The method of claim 28 wherein said filtering step includes: passing the treated liquid through a bed of powdered or granular titanium oxide-based adsorbent or any anion-removal sorption media or ion exchange resin at a 3-5 min empty bed contact time; or a bed of iron (zero valent iron) in an up-flow direction at a 5-10 min Empty Bed Contact time (EBCT).
Cancel claim 51.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims recite a specific treatment agent of sulfuric acid with titanium ions/oxides and iron ions/oxides. While such a treatment agent is known in the art but no motivation was found for combining said treatment agent with the process at the specific step/pH/ORP claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER KEYWORTH/Primary Examiner, Art Unit 1777